PER CURIAM
*114Appellant seeks reversal of a judgment committing him to the custody of the Mental Health Division for a period not to exceed 180 days. See ORS 426.130. In his only assignment of error, appellant argues that the record lacked sufficient evidence that, due to a mental disorder, appellant was a danger to himself or unable to provide for his basic needs. The state concedes that "the evidence is insufficient to establish that, because of his mental disorder, appellant was a danger to self or unable to provide for his basic needs" and that the judgment of commitment should be reversed. We agree, accept the state's concession, and reverse.
Reversed.